IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


OFFICE OF THE GOVERNOR,                     :   No. 513 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
LINDSEY WANNER AND THE FAIRNESS             :
CENTER,                                     :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2021, the Petition for Allowance of Appeal

is DENIED.